CARTER, Justice
(dissenting).
I dissent. When the witness sought to be impeached is the accused, the issue of credibility is not whether he or she speaks truthfully in the affairs of everyday living; it is whether this person would testify falsely in order to avoid paying the penalty for a criminal act. There is a rational basis for concluding that a person who would escape from custody in order to avoid the penal consequences of his or her acts would also be willing to testify falsely to achieve that purpose. Our application of the limitations which State v. Martin places on impeachment by means of prior felony convictions should be flexible enough to accommodate the trial court’s ruling allowing the defendant in the present case to be impeached by means of his prior conviction for the felony of escape. See Catt v. State, 167 Ind.App. 648, 340 N.E.2d 371, 372 (1976). I find no reason to reverse on this issue or any of the other assignments of error which defendant has advanced. I would affirm the defendant’s conviction.